20-11133-mg           Doc 205      Filed 06/02/20 Entered 06/02/20 13:33:39                       Main Document
                                                Pg 1 of 4



    VEDDER PRICE P.C.
    Michael J. Edelman
    Jeremiah J. Vandermark
    1633 Broadway, 31st Floor
    New York, New York 10019
    Telephone: (212) 407-7700
    E-mail: MJEdelman@VedderPrice.com
            JVandermark@VedderPrice.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :         Chapter 11
                                                               :
                                            1
AVIANCA HOLDINGS S.A., et al.,                                 :         Case No. 20-11133 (MG)
                                                               :
                           Debtors.                            :         (Jointly Administered)
                                                               :
---------------------------------------------------------------x

                                   NOTICE OF APPEARANCE AND
                                 DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Vedder Price P.C. (“Vedder Price”) hereby enters its

appearance as counsel for KEB Hana Bank, Tokyo Branch (“KEB Hana Bank”) in the above

referenced chapter 11 cases pursuant to Section 1109(b) of the Bankruptcy Code and Rule 9010(b)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).


1
 The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent applicable),
are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A); Aeroinversiones
de Honduras, S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease Holdings One Ltd. (N/A);
America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV International Holdco S.A.
(N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A); AV International Ventures
S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two Colombia S.A.S. (N/A); AV Taca
International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca Leasing, LLC (XX-XXXXXXX); Avianca, Inc.
(XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A); Aviateca, S.A. (N/A); Avifreight Holding
Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises, Inc. (XX-XXXXXXX); Grupo Taca Holdings Limited (N/A);
International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de Inversiones, S.A. de C.V.
(N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de Aviación, Sociedad
Anónima (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A); Servicio Terrestre, Aereo
y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca de Honduras, S.A. de C.V.
(N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca S.A. (N/A); Tampa Cargo S.A.S.
(N/A); Technical and Training Services, S.A. de C.V. (N/A). The Debtors’ principal offices are located at Avenida
Calle 26 # 59 – 15 Bogotá, Colombia.


VP/#36701339.1 05/12/20
20-11133-mg           Doc 205   Filed 06/02/20 Entered 06/02/20 13:33:39         Main Document
                                             Pg 2 of 4



         PLEASE TAKE FURTHER NOTICE that KEB Hana Bank hereby appears in the above-

captioned jointly administered cases by its counsel, Vedder Price, and such counsel hereby

requests, pursuant to Rules 2002, 3017, 9007 and 9010 of the Bankruptcy Rules and Sections

102(1), 342 and 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or

filed in these cases, be given and served upon them at each of the following addresses, telecopies,

e-mails and telephone numbers:

                                VEDDER PRICE P.C.
                                1633 Broadway, 31st Floor
                                New York, New York 10019
                                Attention:  Michael J. Edelman
                                            Jeremiah J. Vandermark
                                Telephone:  (212) 407-7700
                                Facsimile:  (212) 407-7799
                                E-mail:     MJEdelman@VedderPrice.com
                                            JVandermark@VedderPrice.com

                                and

                                VEDDER PRICE P.C.
                                222 N. LaSalle St., Ste. 2600
                                Chicago, Illinois 60601
                                Attention:     Douglas J. Lipke
                                               David L. Kane
                                Telephone: (312) 609-7500
                                Facsimile:     (312) 609-5005
                                E-mail:        DLipke@VedderPrice.com
                                               DKane@VedderPrice.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules provisions

specified above, but also includes, without limitation, all orders, notices, hearing dates,

applications, motions, petitions, pleadings, requests, complaints, demands, replies, answers,

schedules of assets and liabilities and statements of affairs, operating reports, plan or plans of

reorganization or liquidation, and disclosure statements, whether formal or informal, and whether



                                                -2-
VP/#36701339.1 05/12/20
20-11133-mg           Doc 205   Filed 06/02/20 Entered 06/02/20 13:33:39          Main Document
                                             Pg 3 of 4



transmitted or conveyed by mail, courier service, telegraph, telephone, e-mail, facsimile, telex, or

otherwise, that affect the above-captioned debtors or the debtors’ estates.

         PLEASE TAKE FURTHER NOTICE that demand is also made that the above-referenced

attorneys be added to the Notice List for notice of all contested matters, adversary proceedings,

and other proceedings in these chapter 11 cases.

         PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

appearance, pleading, claim or suit is intended to waive and shall not constitute a waiver of

(i) KEB Hana Bank’s right to have final orders in non-core matters entered only after de novo

review by a District Court; (ii) KEB Hana Bank’s right to a jury trial in any proceedings so triable

herein, or in any case, controversy, or proceeding related hereto; (iii) KEB Hana Bank’s right to

request to have the reference withdrawn by the District Court in any matter subject to mandatory

or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which KEB Hana Bank is or may be entitled to under agreements, documents or

instruments, in law or equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.




                                                -3-
VP/#36701339.1 05/12/20
20-11133-mg           Doc 205   Filed 06/02/20 Entered 06/02/20 13:33:39   Main Document
                                             Pg 4 of 4



 Dated: New York, New York                      VEDDER PRICE P.C.
        June 2, 2020


                                                By:    /s/ Michael J. Edelman
                                                Michael J. Edelman
                                                Jeremiah J. Vandermark
                                                1633 Broadway, 31st Floor
                                                New York, New York 10019
                                                Telephone: (212) 407-7700
                                                Facsimile: (212) 407-7799
                                                E-Mail:     MJEdelman@VedderPrice.com
                                                            JVandermark@VedderPrice.com

                                                Counsel for KEB Hana Bank, Tokyo Branch




                                              -4-
VP/#36701339.1 05/12/20
